Citation Nr: 0810517	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a skin condition.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to July 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2005, the veteran was provided a hearing at the RO 
before a Decision Review Officer (DRO).  A transcript of the 
testimony offered at this hearing has been associated with 
the record.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for headaches being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran did not incur hypertension in service or 
within the first post-service year.  

2.  The veteran did not incur hemorrhoids in service.

3.  The veteran did not incur a chronic skin disorder in 
service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, and may 
not be presumed to have been incurred during active duty.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).
2.  Hemorrhoids were not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

3.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant notice by letters dated in 
August 2002 and March 2006.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), requesting the claimant to provide evidence 
in his or her possession that pertains to the claims; and 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), addressing 
rating and effective date provisions.  The claims were 
subsequently readjudicated in a February 2007 supplemental 
statement of the case, thus curing any timing error.  

VA has obtained the veteran's service medical records, VA 
records and records from the Darnell Army Community Hospital.  
An examination with respect to her claims of entitlement to 
service connection is not necessary because there is no 
indication that these claimed disorders may be attributable 
to service.  As explained in greater detail below, there is 
insufficient evidence to indicate that the veteran may have 
incurred hypertension, hemorrhoids or a chronic skin disorder 
in service, as well as insufficient evidence that the veteran 
may have manifested hypertension to an applicable degree 
within the first post-service year.  Hereinbelow, the Board 
does not find that the evidence is sufficient to find 
diagnosis and treatment of the claimed disorders at the times 
the veteran claims and she is not currently diagnosed as 
having a chronic skin disorder.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hypertension may be granted if the 
disability becomes manifest to a compensable degree within 
one year following separation from active military service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Factual Background

Hypertension

The Board has thoroughly reviewed the veteran's service 
medical records and has found no mention of treatment or 
diagnosis of hypertension.  The veteran's separation 
examination dated in June 1991 showed a blood pressure 
reading of 124/82 and examination revealed a normal vascular 
system.  On a report of medical history dated at this time, 
the veteran denied ever having been diagnosed as having 
hypertension.  

Of record are the results a stress test administered during a 
January 1993 VA compensation examination.  This test contains 
lying and standing blood pressure readings and does not note 
hypertension.  

The earliest mention of hypertension appears in an August 
2001 VA women's clinic note.  This note states that at the 
time, the veteran was trying to follow a low salt/fat diet 
and that her home blood pressure readings had been measuring 
approximately 140/90.  Hypertension, borderline control was 
assessed.  Subsequent VA records and records from the Darnall 
Army Community hospital note hypertension, but do not relate 
this condition to service.  

At a June 2005 hearing at the RO, the veteran testified that 
she first developed hypertension in 1988, when she was 
stationed in Gelhausen, Germany.  She related that at this 
time she was not put on medication, but told to modify her 
diet.  She also stated that she sought treatment for 
hypertension immediately after her discharge in 1991.  

Hemorrhoids

The Board has thoroughly reviewed the veteran's service 
medical records and has found no mention of treatment or 
diagnosis of hemorrhoids.  Her separation examination dated 
in June 1991 showed a normal anus and rectum and no 
hemorrhoids.  On the report of medical history portion of the 
examination, the veteran reported that she did not have a 
history of piles or rectal disease.  

In February 1993 the veteran received a general medical 
examination.  Examination of the digestive system resulted in 
an impression of no hemorrhoids.  

In June 1996 the veteran received a VA gynecological 
examination.  Upon rectal examination the examiner noted 
blood on the glove.  A diagnosis of rectal bleed was made.

In September 1998 the veteran was seen for a complaint f 
blood in her stool.  Inspection was unremarkable.  No mucosal 
lesions or masses and no internal or external hemorrhoids 
were found.  

Of record is a VA record regarding a colon barium enema dated 
in October 1998.  This record notes an impression of moderate 
colonic diverticulosis, otherwise unremarkable barium enema.  

An August 2001 VA treatment note reveals an assessment of 
constipation/hemorrhoids, currently asymptomatic.  The 
veteran was provided Tucks pads, on an as needed basis.  
Subsequent VA records show notations of hemorrhoids, but do 
not attribute them to service.  

As mentioned above, the veteran offered testimony at a DRO 
hearing in June 2005.  At this hearing, the veteran related 
that she was first diagnosed as having hemorrhoids while 
stationed in Gelhausen, Germany in May 1988.  She explained 
that this diagnosis was not reflected in clinical records 
because she worked as a Patient Administrative Specialist at 
an Army hospital and would receive, in essence, informal 
treatment.  She also stated that she immediately sought 
treatment at the Temple VA medical center for hemorrhoids in 
1991 after her discharge.  

Skin Condition

The Board has thoroughly reviewed the veteran's service 
medical records and has found no mention of treatment or 
diagnosis of any skin disorder.  Her separation examination 
dated in June 1991 showed normal skin and lymphatics.  On a 
report of medical history dated at this time, the veteran 
denied any problems with her skin in service.  

Of record is a report of VA general medical examination dated 
in February 1993.  Examination of the skin, including 
appendages, resulted in a negative finding with respect to 
any abnormalities of the skin.  

The Board has thoroughly reviewed all of the other medical 
evidence of record and has found no diagnosis of any skin 
disorder.  

At the June 2005 hearing, the veteran testified that she was 
first diagnosed as having a skin condition in 1984 when she 
was stationed at Fort Hood.  She described having a rash on 
her chest, back and arms, which had then spread to her head.  
She explained that she did not think that there were any 
annotations in her medical records for any skin condition, 
but did not explain why.  She also stated that she first 
sought treatment for a skin condition at the Temple VA 
medical center in September 1991, right after she was 
discharged.  


Analysis

The Board notes that with respect to the claimed disorders of 
hypertension, hemorrhoids and a skin condition, the only 
evidence relating to in-service incurrence thereof is the 
veteran's testimony that she was first diagnosed as having 
these disabilities in service.  There is no documentation in 
the veteran's service medical records that she incurred these 
disorders in service.  Similarly, with respect to presumptive 
service connection for hypertension, there is no clinical 
evidence of diagnosis thereof in the first post-service year.  
The Board has only the veteran's testimony upon which to base 
its decision.  

Although the veteran worked as a Patient Administrative 
Specialist in service, the Board does not find that this 
experience qualifies her as a medical professional to comment 
on the etiology of any disorder.  With respect to the 
veteran's own contentions, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issues on appeal are based on the contention that 
hypertension, hemorrhoids and a skin condition were incurred 
in service.  There is no evidence in the service medical 
records of any of the claimed conditions.  The veteran is not 
competent to report that she had hypertension in service, as 
the symptoms and findings associated with that condition are 
not readily observable.  Layno, 6 Vet. App. at 469.  While 
the veteran may be competent to report that she had a skin 
condition or hemorrhoids in service, those assertions are 
outweighed by the fact that there is no clinical evidence of 
the diagnosis of hypertension, hemorrhoids or a skin 
condition on separation from service and the veteran herself 
reported at separation that she had no history of the claimed 
disorders.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Moreover, although the 
veteran has testified that she has a rash there is no current 
diagnosis of any chronic skin disorder appearing anywhere in 
the record.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 
223 (1992).  Accordingly, the Board finds that the evidence 
preponderates against a finding of in-service incurrence of 
these disorders.

Similarly, with respect to presumptive service connection for 
hypertension, the evidence weighs against a finding that the 
veteran sought treatment for hypertension or had hypertension 
within one year following her discharge from service.  
Although the veteran has stated that she sought treatment for 
hypertension in 1991 immediately after she was discharged 
from service, the January 1993 VA compensation examination, 
which contains measurements of her lying and standing blood 
pressure, does not show diagnosis of hypertension at that 
time.  The earliest mention of hypertension appears in an 
August 2001 VA treatment note, which is well after one year 
following the veteran's discharge.  Moreover, because the 
clinical evidence, namely her separation report of medical 
history that shows that the veteran denied ever having 
hypertension in service, is inconsistent with her current 
statement that she was diagnosed as having hypertension in 
service, the Board finds the veteran's current statement 
lacks credibility.  See Barr, 21 Vet. App. at 303.  Under 
these circumstances, the Board finds that the evidence 
preponderates against a finding that the veteran was 
diagnosed as having hypertension within one year following 
her discharge.  Absent such a diagnosis, it cannot be 
concluded that she manifested hypertension to an applicable 
degree within the first post-service year and the claim must 
be denied on a presumptive basis.  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for a skin condition is 
denied.


REMAND

In August 2007, subsequent to initial adjudication on appeal, 
the veteran was provided with VCAA notice with respect to the 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
notifying her of the evidence and information that was 
necessary to reopen her claim of entitlement to service 
connection for headaches and of the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought.  This notice explained that she had 
previously been denied service connection for headaches 
because the evidence did not establish a diagnosis of chronic 
headaches.  Unfortunately, a remand is necessary for 
readjudicaction of this claim to ensure that the veteran is 
not prejudiced by the untimely notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Accordingly, the case is REMANDED for the following action:

1.  Review the record and adjudicate the 
claim of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for headaches.  If this claim 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


